Citation Nr: 1325773	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.

INTRODUCTION

The Veteran served on active duty from October 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, declined to reopen the previously denied service connection claim for PTSD.  
The Veteran testified at an August 2005 hearing before a Decision Review Officer (DRO), and at a February 2008 Board hearing before the undersigned.  Transcripts of both hearings are of record. 

The Board reopened and remanded this claim in a February 2009 decision, and remanded the claim again for further development in November 2010 and September 2012.  That development has been completed, as discussed below, and the case now returns for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran did not participate in combat, and has not identified a stressor related to fear of hostile military or terrorist activity.

2. The Veteran's alleged stressors are not supported by independent evidence. 

3. The Veteran's PTSD did not manifest during active service and is not related to a disease, injury, or event during active service, to include his reported stressors. 

4. The Veteran does not have a current psychiatric disorder, to include depression, related to his in-service symptoms of nervousness or otherwise related to a disease, injury, or event during active service.  


CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include PTSD and depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case (SOC or Supplemental Statement of the Case (SSOC)) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, letters dated in May 2003 and September 2005 notified the Veteran of the elements required to establish entitlement to service connection, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  These letters were followed by initial adjudication of his claim in the September 2003 rating decision, or by readjudication in an SOC and subsequent SSOC's after an appropriate time to respond with additional information and evidence.  See id.  Moreover, a January 2013 letter notified the Veteran of alternative types of evidence he could submit to corroborate an in-service personal assault in accordance with 38 C.F.R. § 3.304(f)(5).  This letter also informed him of the degree of disability and effective date elements, and was followed by readjudication of his claim in a May 2013 SSOC.  See id.  Accordingly, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  VA also attempted to obtain his Social Security Administration (SSA) records.  However, in a March 2010 response, SSA indicated that these records had been destroyed.  The Veteran was notified of this fact in March 2010 and February 2012 SSOC's.  According to the February 2012 SSOC, he had also been offered the opportunity to submit these records himself.  Moreover, the Veteran had stated that the SSA benefits had been awarded in 1977 for "chronic brain syndrome," which is not relevant to the issue of whether an acquired psychiatric disorder was incurred in active service.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010).  Indeed, private treatment records dated around this period show that the Veteran had stopped working due to headaches and associated symptoms stemming from a head injury, and make no mention of psychological problems.  Thus, further efforts to obtain these records are not warranted.  See id. see also 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile). 

The RO attempted to verify the Veteran's alleged stressor of witnessing the accidental shooting death of another service member during a training exercise.  Specifically, the RO submitted a request with the necessary information to the Joint Services Records and Research Center (JSRRC).  The JSRRC responded that it was unable to verify this stressor as the records available to it that would confirm such an incident only went back to 1974, which is a number of years after the Veteran's separation from service.  The JSRRC recommended that a search of the Morning Reports for the Veteran's unit at the time of the incident be conducted.  Accordingly, the RO submitted such a request to the National Personnel Records Center via PIES (Personnel Information Exchange System).  The NPRC responded in April 2009 that it had conducted a search of the Morning Reports for the Veteran's unit from October 1957 to November 1957 (per the timeline he provided in his August 2005 DRO hearing testimony) and was unable to find documentation of such an incident.

The RO issued a February 2010 memorandum for the record making a formal finding of its inability to corroborate the above stressor, setting forth the efforts it made in this regard and concluding that further efforts would be futile.  Although the record does not show whether a letter was sent to the Veteran notifying him of this formal finding, VA's Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.16.b, provides that upon completion of such a formal finding, it is not necessary to contact the Veteran to advise him of the formal finding or allow additional time to submit the needed information.  Moreover, the Veteran was notified of VA's inability to corroborate the stressor in subsequent SSOC's.  

Other incidents mentioned by the Veteran include witnessing ill or dying children in the streets while serving in Ethiopia and being physically assaulted by an Ethiopian.  The Veteran also reported witnessing several people hanged in Ethiopia and "gathering up a bunch of people and having to watch them burn," as reflected in a May 2007 VA treatment record.  However, the Veteran has not contended that he has PTSD as a result of the latter two incidents, or indeed mentioned them in other treatment records or previous statements made in connection with this claim, including in his hearing testimony.  Moreover, the preponderance of the evidence weighs against a relationship between his PTSD and the alleged in-service stressors of being beaten and seeing dead or dying children in Ethiopia.  Thus, even if these incidents could be verified, such verification would not affect the outcome of this claim.  Finally, these incidents are not the type that would be capable of verification through the JSRRC or NPRC as they do not involve military-related events.  As noted in the Adjudication Procedure Manual, "[s]ome stressors are clearly impossible to document and should not be referred to the JSRRC (formerly the U.S. Armed Services Center for Unit Records Research (CURR)), National Archives and Records Administration (NARA), or the Marine Corps.  If, after requesting/obtaining pertinent facts from the Veteran, it is obvious that corroboration simply is not feasible, the claim should be decided based on the evidence of record."  

The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, a VA PTSD examination was performed in April 2013.  The VA examination is adequate for deciding this claim.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II. Procedural Due Process

A. Compliance with the Board's Remand Directives under Stegall

The Board remanded this claim in February 2009, November 2010, and September 2012.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

The Board's remand directives have been satisfied.  Specifically, the RO undertook to verify the Veteran's alleged stressor of witnessing a service member shot next to him during a training exercise, made appropriate efforts to obtain his SSA records, obtained additional VA treatment records dating up to the recent present, sent the Veteran a letter informing him of alternative types of evidence he could submit to support a PTSD claim based on personal assault in accordance with 38 C.F.R. § 3.304(f)(5), and obtained a VA PTSD examination and opinion responsive to the Board's instructions.  Accordingly, there has been at least substantial compliance with the Board's remand directives.  See id.

B. Compliance with Hearing Officer's Duties under Bryant

The Veteran testified at an August 2005 hearing before a DRO, and at a February 2008 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2012), the hearing officer has a responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

Importantly, the Court observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

Here, the outstanding issues are whether an in-service stressor occurred, which includes the requirement of corroborating the reported stressor with supporting evidence, and whether the Veteran currently has PTSD related to such a stressor.  The Veteran had an opportunity at the hearings to provide testimony as to the alleged stressors and to set forth his contention that he currently has PTSD as a result of such stressors.  Such testimony was facilitated by questioning from the hearing officers and the Veteran's representative.  Moreover, any deficiencies in the hearings under section 3.103(c)(2) were not prejudicial.  Specifically, VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing a VA examination which addresses the outstanding issue of whether the Veteran has PTSD related to an in-service stressor.  VA also undertook to verify the one stressor that might have been capable of verification through official channels.  Because the preponderance of the evidence weighs against a relationship between an acquired psychiatric disorder, including PTSD and depression, and his period of service, any error with regard to suggesting evidence that might have been overlooked pertaining to the occurrence of an in-service stressor was harmless, as it did not affect the outcome of this claim.  See Mayfield, 19 Vet. App. at 116.  Moreover, after the hearing was conducted, the Veteran was sent a letter informing him of alternative types of evidence he could submit to support the occurrence of the alleged stressors.  Finally, the Veteran did not raise any new issues pertaining to his claim at the hearing, and there is no indication of any outstanding evidence that may have been overlooked.  See id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a hearing, both at the Board and RO level, has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.

III. Analysis

The Board has thoroughly reviewed all the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  Under this standard, a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has distinguished two evidentiary requirements for establishing service connection depending on the type of disorder being claimed.  For any disorder not defined by VA as a "chronic disease," the Federal Circuit held that a three-element test must be satisfied under subsection 3.303(a) of the regulations in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Id.

However, claims for chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary requirement under subsection 3.303(b).  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation" for chronic diseases.  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. at 1338.  

In other words, while a current disability must always be established in any service connection claim, the evidence required to show that the disability was incurred in or aggravated by active service differs according to whether the disability is defined as a chronic disease.  If the disability in question is not defined as a chronic disease, then a "medical nexus" between active service and the claimed disability must be established under the three-part test set forth in Shedden discussed above.  If the claimed disability is considered a chronic disease, then a relationship to service may be established by a chronicity in service or a continuity of symptoms after service, which is a less demanding evidentiary showing.  See id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary requirements under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology requirement does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.  

Psychoses are among the conditions identified in 38 C.F.R. § 3.309(a) as chronic.  Under 38 C.F.R. § 3.384 (2012), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  As the Veteran has not been diagnosed with or otherwise shown to have any of these disorders during the pendency of this claim, the more relaxed evidentiary showing applicable to chronic diseases under subsection 3.303(b) does not apply.  Likewise, the provisions for presumptive service connection under 38 C.F.R. § 3.307 do not apply, as the Veteran's diagnosed depression and PTSD are not conditions eligible for presumptive service connection under section 3.309.  

The Veteran argues that his PTSD was caused by one or more traumatic experiences during service, which he has related in his hearing testimony and in various written statements, including a February 2008 statement.  In the February 2008 statement, he described witnessing a fellow service member accidentally shot and killed next to him by friendly fire during a training exercise "while crawling under barbed wire under live fire."  He stated that the "memory still haunts me."  He also described being "severely beaten" with a whip by an Ethiopian, resulting in bruises and a cut under his eye.  In the February 2008 statement, he wrote that he was "pretty shaken up by this incident" and that he "has never completely been able to forget what happened to [him]."  He further stated that he "still [has] nightmares to this day."  According to this statement, the Veteran was told while he was stationed at Ft. Bragg that he needed to see a psychiatrist.  However, he stated that he was not provided with any further psychiatric evaluation or treatment.  The Veteran indicated that his service in Ethiopia occurred after he had been told he needed psychiatric treatment.  At a February 2000 DRO hearing, the Veteran similarly indicated that his deployment to Ethiopia occurred after he was told he needed psychiatric treatment while stationed at Ft. Bragg.  Finally, he has described witnessing distressing events in Ethiopia, including seeing children ill or dying in the streets. 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2012), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

With regard to evidence of a diagnosis of PTSD in accordance 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)).  The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology.  Id.  In other words, diagnoses of PTSD are presumed to have been made in accordance with the DSM-IV criteria.

Here, VA treatment records dated in March 2008, January 2009, and July 2012 reflect diagnoses of PTSD.  These diagnoses are presumed to accord with the DSM-IV criteria, and were rendered during the pendency of this claim.  Thus, a current diagnosis of PTSD is established.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending). 

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(1). 

In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(2).  

In the third circumstance, if a stressor claimed by a Veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(3).  For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  This recent amendment to section 3.304(f) applies to claims that were pending on the date of its enactment, and thus applies to the present claim.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)); see also Ervin v. Shinseki, 24 Vet. App. 318, 323 (2011) (holding that this amendment also applies to claims pending before the Court on the date of its enactment). 

In the fourth circumstance, if the evidence establishes the Veteran was a 
prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id., at (f)(4). 

Here, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy or was a prisoner of war.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality"); see also VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000).  He has also not identified a stressor related to combat service or to fear of hostile military or terrorist activity.  According to the Veteran, the incident in which a service member was accidentally shot beside him occurred during a training exercise, and the service member was killed by friendly fire.  Moreover, his report of being beaten by an Ethiopian and witnessing distressing scenes of children ill or dying in the streets are not events associated with fear of hostile military or terrorist activity.  Finally, the service treatment records do not show diagnoses of PTSD or a related diagnosis such as anxiety disorder or "shell shock."  Indeed, apart from a few notations of nervousness prior to his deployment to Ethiopia, they are negative for psychiatric treatment or diagnoses with the exception of "extreme immaturity," which was also rendered prior to his deployment.  Accordingly, none of the above exceptions under section 3.304(f) applies.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989)).  Indeed, VA considers a wide range of evidence in PTSD claims based on an alleged personal assault or, as discussed in more detail below.  See 38 C.F.R. § 3.304(f)(5). 

Corroboration of every detail of the stressor is not required.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Moreover, a Veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event.  Id.  

In general, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 396.  However, there is an exception to this rule in service connection claims for PTSD based on an alleged personal assault.  In such cases, the Court held that the "categorical statements" made in Moreau and Cohen that medical nexus evidence cannot by itself fulfill the requirement of "credible supporting evidence" does not apply.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA examiner's finding that the claimant's PTSD is etiologically linked to the alleged in-service stressor can serve as verification that the stressor occurred); VBA Training Letter No. 11-05 (Dec. 2, 2011); see also 38 C.F.R. § 3.304(f)(5) (providing that VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  

Here, the Veteran's description of witnessing a fellow service member shot and killed by friendly fire during a training exercise has not been verified.  Neither the JSRRC nor the NPRC could find records supporting such an incident, and the Veteran has not submitted any other evidence supporting his statements.  Thus, service connection for PTSD cannot be established on the basis of this incident as a matter of law, as it has not been corroborated by supporting evidence.  See 38 C.F.R. § 3.304(f).  

Similarly, the Veteran's account of witnessing distressing events in Ethiopia such as children ill or dying in the streets have not been corroborated by any supporting evidence.  Thus, service connection for PTSD as related to these experiences cannot be established as a matter of law.  See id.

With regard to the Veteran's account of being beaten with a whip by an Ethiopian, the more relaxed evidentiary showing for PTSD claims based on personal assault applies.  In such claims, "alternative sources" of information may be used to corroborate an in-service stressor because official service records may be devoid of evidence of the incident.  Many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See Patton, 12 Vet. App. at 278.  Thus, a broad range of evidence is considered to determine whether there are indications of the alleged in-service personal assault, which may be sufficient to support the occurrence of the assault notwithstanding the fact that more direct evidence is lacking.  See VBA Training Letter No. 11-05.  Specifically, under 38 C.F.R. § 3.304(f)(4):

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Section 3.304(f)(5) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Here, the Veteran has been furnished this required notification in the January 2013 letter.  Thus, this provision of the regulation is satisfied. 

There is no independent evidence supporting the Veteran account of being assaulted in Ethiopia, which he states resulted in bruises and a cut under his right eye.  The service treatment records do not document an assault or reflect treatment or complaints of bruising or similar bodily injury.  The only mention of the Veteran's right eye in the service treatment records is a March 1958 clinical record pertaining to his hospitalization at Ft. Bragg for a right inguinal hernia.  It was noted in this record that the lower lid of the Veteran's right eye appeared purple (the word "purple" is followed by a question mark).  Because this record reflects treatment in the United States, and prior to his deployment to Ethiopia, it does not support the occurrence of being beaten while in Ethiopia. 

Behavior changes and psychological symptoms can also serve as supporting evidence that an alleged personal assault occurred.  See 38 C.F.R. § 3.307(f)(5).  In this case, however, the service treatment records only note psychological symptoms prior to the Veteran's time in Ethiopia.  Specifically, the March 1958 service treatment records pertaining to the Veteran's hospitalization at Ft. Bragg for a right inguinal hernia also reflect that he appeared "tense and nervous."  It was noted that he had "personal troubles" and "probably need[ed] follow up in mental hygiene."  At this time, the Veteran reported being so nervous and getting "the shakes so bad" that he "can't drink coffee sometimes."  The Veteran had not yet served in Ethiopia at this time.  Likewise, notations of nervousness in subsequent service treatment records dated in June 1958 and December 1958, and the diagnosis of "extreme immaturity" in a July 1959 reenlistment examination report, were rendered when the Veteran was stationed in Eritrea, which was prior to his deployment to Ethiopia.  Because the Veteran's nervousness and the suggestion that he be referred for mental health treatment occurred prior to his deployment to Ethiopia, this evidence does not support the beating incident described by him.  

Finally, during or following his deployment to Ethiopia, there is no evidence of psychological symptoms, behavior changes, requests for a transfer of assignment, deterioration in work performance, substance abuse, contemporaneous letters or statements, or other indications that this incident occurred or, if it did, that the Veteran was affected by it at the time.  See 38 C.F.R. § 3.304(f)(5).  Although the Veteran was later diagnosed with PTSD several decades after separating from service, there are no specific findings that his PTSD is related to this reported stressor, as discussed below.  Thus, its occurrence is not supported by medical nexus evidence.  See Patton, 12 Vet. App. at 278.

Accordingly, the Veteran's report of a personal assault during active service has not been verified by any independent evidence, even when taking into account the much broader range of evidence available for consideration in personal assault claims.  See 38 C.F.R. § 3.304(f).  Therefore, service connection for PTSD as caused or aggravated by this alleged assault cannot be established as a matter of law.  See id.

Moreover, the preponderance of the evidence weighs against a relationship between the Veteran's PTSD and his period of service.  As alluded to above, the service treatment records reflect additional notations of nervousness and a psychiatric abnormality characterized as "extreme immaturity," but do not show psychiatric treatment, evaluations, or any other psychiatric diagnoses.  Specifically, apart from the notation of the Veteran's nervousness and shaking in the March 1958 service treatment records discussed above, a June 1958 service treatment record states that the Veteran was "very nervous."  It was noted in this record that the Veteran had awoke during the night with acute abdominal pain and passed blood in his stool, thus indicating that his nervousness might have been associated with these physical symptoms.  It should be noted in this regard that the service treatment records reflect ongoing gastrointestinal problems diagnosed as gastroenteritis, as reflected in a May 1959 clinical record.  A December 1958 service treatment record also notes that the Veteran was "very nervous" and that this was a "continuation of [a] long problem [sic]."  Further, the July 1959 reenlistment examination report reflects that the Veteran was found to have a psychiatric abnormality characterized as "extreme immaturity."  It was noted that the Veteran was "acceptable for duty that does not demand excessive or continuous responsibility."  In the accompanying July 1959 Report of Medical History, the Veteran endorsed a history of depression or excessive worry, nervous trouble, and an excessive drinking habit.  In the April 1961 separation examination report, the Veteran was found to be psychiatrically normal.  He denied any psychiatric problems in the accompanying Report of Medical History.  Thus, the service treatment records indicate that the Veteran's bouts of nervousness resolved by the time of separation.

The post-service medical records reflect that in July 1977 the Veteran was seen by a private physician for continuous headaches following an injury to his head.  Private treatment records dated in April 1978 and July 1978 state that the Veteran had post-traumatic headaches or post-traumatic syndrome.  However, these records clearly refer to headaches with associated nausea, vomiting, and dizziness following the head injury in 1977.  They do not show diagnoses of the psychiatric disorder PTSD or mention any other psychiatric disorder or symptoms, and do not allude to the Veteran's service.

The earliest documentation of psychiatric symptoms following service is an April 1984 VA treatment record reflecting a provisional diagnosis of depressive neurosis.  According to the record, the Veteran reported being told by his doctor that he had depression.  He denied a history of psychiatric treatment, but stated that he had been seen by physicians and psychologists "off and on" for "evaluations" over the past seven years.  However, he stated that psychiatric treatment had not been suggested until recently when he was referred to the mental health clinic.  He reported that he did not know whether he was nervous or depressed.  The treating psychiatrist noted that the Veteran did not report symptoms suggestive of depression, and did not show "clinical" depression, anxiety, or psychosis on examination.  It was noted that the Veteran reported being in a lot of physical pain, and the psychiatrist thought that the Veteran might have a case of "masked depression" as two previous psychiatric profiles showed depression, and depression could sometimes underlie chronic pain. 

A February 2000 VA treatment record shows that the Veteran reported restless sleep, insomnia, bad dreams, and nightmares.  He was referred to mental health for a PTSD evaluation.  

A March 2000 VA initial mental health assessment reflects that the Veteran reported suffering from recurring nightmares since his separation from service in 1961.  He stated that he was not in combat, but had been "attacked by a native while in Ethiopia," and that he also saw one of his friends killed.  It was noted that the Veteran did not appear to be traumatized by these events, but that they did leave an impact on him.  He further stated that at the time of the incidents he had recurring nightmares and intrusive memories.  He would wake up in a cold sweat and be unable to return to sleep for many hours after a nightmare.  He stated that these nightmares became less frequent and had less of an effect on him over the years.  While they had "always been there," he was able to quickly return to sleep if woken up.  He stated that it was not until 1998 that his nightmares became more severe after going through his "old records" in order to "collected disability."  Since that time, the nightmares occurred every night.  His wife, who accompanied him, stated that the Veteran screamed in his sleep and was a restless sleeper.  The Veteran also reported intrusive memory and avoidance.  He further reported symptoms of depression, stating that he was "always unhappy" and had been so for years, which he attributed to his pain and nightmares.  The treating provider concluded that the Veteran had depression but did not meet the criteria for PTSD as the events that occurred during service he described did not cause a response of intense fear, helplessness, or horror. 

In a July 2000 VA treatment record, a treating psychiatrist stated that she agreed with the assessment at intake that the Veteran did not meet the criteria for PTSD.  The psychiatrist noted in this regard that the Veteran did not have significant hyperarousal or hypervigilance, and that the events he described did not cause him to experience extreme fear or helplessness.  

A December 2000 VA treatment reflects that the Veteran reported "nightly nightmares of various scenes from his tour in Ethiopia," including nightmares about seeing dead children.

A May 2007 VA treatment record states that although the Veteran reported traumatic events that occurred in Ethiopia and "thought about them on occasion," he did not have hyperalert or avoidant symptoms.  He reported having nightmares two to three times per night, but could not recall the content.  The treating psychiatrist diagnosed depression and anxiety NOS (not otherwise specified). 

In a July 2007 VA treatment record, the Veteran reported less frequent nightmares "with minimal reexperience of trauma incurred in Ethiopia."  

At the February 2008 Board hearing, the Veteran described the incident of witnessing a service member shot next to him during active service, and stated that he had "dreams about [this experience] quite often."

In a February 2008 statement, the Veteran's daughter, who related that she was a licensed nurse working for a psychiatrist, stated that in her clinical opinion the Veteran's depression, anxiety, and PTSD were "due to the traumatic events he suffered while he was serving . . . in the Army."  She recounted the incidents related by the Veteran of witnessing a service member shot next to him during a training exercise and being assaulted in Ethiopia, as discussed above.  She stated that he would get very emotional and nervous when he tried to talk about these experiences.  She also stated that she witnessed the Veteran's symptoms of insomnia, depression, anxiety, irritability, and anger while growing up with him.  

VA treatment records dated in March 2008 and January 2009 reflect diagnoses of PTSD.  The January 2009 VA treatment record noted that the Veteran had nightmares five or six times per week, and had flashbacks one or two times per month.  The treating physician stated that the Veteran reported "ongoing PTSD [symptoms] that [were] significantly impairing his social function."  These records make no mention of the Veteran's service.

A July 2012 VA treatment record shows that the Veteran reported a recent nightmare of being in or near a tank and trying to get a grenade after an explosion.  He reported hypervigilance in public and at home, and avoidance of places where there might be crowds.  It was noted that he "always keeps his doors locked at home and his weapons ready."  The treating physician diagnosed PTSD and depression.

At the April 2013 VA examination, the Veteran reported "being nervous all the time."  He stated that he had some anxiety during active service, but that "it went away and more significant anxiety came back after his second wife passed away in 1995."  He reported nightmares about combat but denied having combat service.  The examiner reviewed the claims file, and noted the stressors discussed above, as well as the Veteran's anxiety and diagnosis of immaturity in the service treatment records.  Based on the Veteran's reported history, and an examination of the Veteran, the examiner found that the Veteran did not have exposure to a traumatic event, did not persistently re-experience the traumatic event, did not persistently avoid stimuli associated with the trauma or exhibit numbing of general responsiveness, and did not have persistent symptoms of increased arousal.  Thus, the examiner concluded that the Veteran did not have "PTSD secondary to military service."  The examiner noted that the Veteran's mental health symptoms were related to "non-military situational stressors," including back and heart problems, for which service connection has not been established.  Further, the examiner stated that there was a lack of continuity of care between the Veteran's discharge from service in 1961 and the earliest documentation of mental health treatment in 1983, when he was seen for depression.  The examiner observed that the diagnosis of PTSD was not rendered until 2006 in the VA treatment records, and did not currently meet the criteria for PTSD.  

The preponderance of the evidence of record, as reviewed above, shows that although the Veteran has diagnoses of PTSD which are presumed to accord with the DSM-IV criteria, they are not related to the Veteran's service.  As noted in the March 2000 VA mental health assessment, the Veteran did not meet the criteria for PTSD as the events that occurred during service as described by him did not cause a response of intense fear, helplessness, or horror.  In other words, the treating provider found that although the Veteran described distressing events, they did not cause the type of fear, helpless, or horror that would lead to PTSD.  Similarly, in the July 2000 VA treatment record, a treating psychiatrist found that the Veteran did not meet the criteria for PTSD as he did not exhibit significant hyperarousal or hypervigilance, and because the in-service events he described did not cause him to experience extreme fear or helplessness.  The April 2013 VA examination report reflects similar findings by a VA examiner who examined the Veteran, considered his medical history, including the previous diagnoses of PTSD, and reviewed the claims file.  

The findings in the March 2000 and July 2000 VA treatment records based on in-depth mental health assessments of the Veteran, and the April 2013 VA examination report, have more probative value and carry more weight than the diagnoses of PTSD in other VA treatment records in terms of whether the Veteran has PTSD as a result of active service.  Preliminarily, while PTSD diagnoses are presumed to comply with the DSM-IV diagnostic criteria, this presumption does not necessitate a finding that the Veteran has PTSD as a result of active service.  Such a result would obviate the separate requirement of establishing a nexus to service under 38 C.F.R. § 3.304(f).  The diagnoses of PTSD in the March 2009 and January 2009 VA treatment records are not grounded in clinical findings that the Veteran's in-service stressors caused his PTSD.  The January 2009 VA treatment record merely states that the Veteran had nightmares five or six times per week, and had flashbacks one or two times per month without identifying the content of these nightmares or flashbacks, or addressing whether the Veteran has other symptoms of PTSD related to service.  As discussed above, the Veteran has reported nightmares involving combat situations such as throwing grenades that are not reflective of the subject matter of his reported in-service stressors.  For example, in the July 2012 VA treatment record, which also reflects a diagnosis of PTSD, the Veteran reported a nightmare of being in or near a tank and trying to get a grenade after an explosion.  To the extent the diagnosis of PTSD in this record was based on this type of nightmare (and the author of it provided no explanation in this regard), it is clearly not based on his in-service experiences, which did not involve combat. 

Moreover, although the Veteran reported "hypervigilance in public and at home" in the July 2012 VA treatment record, there is no further discussion of how this symptom manifests or whether the Veteran exhibited such hypervigilance on clinical evaluation.  The fact that the Veteran "always keeps his doors locked at home and his weapons ready" does not appear to evidence such hypervigilance, as it is a common practice to lock one's doors at home, as well as to keep firearms.  There is no indication that this behavior represents hypervigilance when it is consistent with societal norms.  Again, the treating provider offered no explanation for the diagnosis of PTSD.  

Finally, the treating providers who diagnosed PTSD did not include any clinical findings to support the diagnosis.  Rather, this diagnosis appears to be based merely on the Veteran's report of having nightmares and flashbacks.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Thus, because the findings in the VA treatment records and April 2013 VA examination report against a diagnosis of PTSD related to service are supported by specific explanations based on a clinical assessment of the Veteran, they have more probative value and carry more weight than the VA treatment records reflecting diagnoses of PTSD.  See id.; see also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board has also considered the February 2008 statement by the Veteran's daughter opining that he has PTSD related to his reported in-service stressors.  However, the Board must discount the weight of this statement insofar as it purports to show that the Veteran has PTSD as a result of active service.  First, although the Veteran's daughter is a licensed nurse who works for a psychiatrist, this medical background is not sufficient to show that she has the necessary training or expertise herself in mental health disorders to make a competent determination as to whether the Veteran has PTSD as a result of an in-service stressor, which is a medically complex determination.  Cf. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  In this regard, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(1).  It does not appear that the Veteran's daughter is medically qualified to render a competent opinion on this issue, as she has not stated or shown that her expertise as a nurse extends to the field of mental health disorders, notwithstanding the fact that she works for a psychiatrist.  Thus, the weight of this letter must be discounted on this basis.  See id.

Moreover, even if the medical background of the Veteran's daughter qualifies her to render a competent opinion on this issue, it is nevertheless outweighed by the findings against a diagnosis of PTSD related to the Veteran's in-service stressors by the psychologists and psychiatrists who examined the Veteran, as these findings were rendered by medical professionals specializing in mental health disorders and possessing advanced degrees in this field.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the Board may consider the relative merits of a medical professional's qualifications in assigning weight to a medical opinion); accord Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

Finally, because this opinion was authored by the Veteran's daughter, her understandable bias in helping him support his claim detracts from its credibility as objective, clinically reliable medical evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (observing that interest may affect the credibility of testimony); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (observing that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Thus, the weight of this letter must be discounted on this basis as well.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

The Board has also considered the Veteran's own statements asserting a relationship between his diagnosed PTSD and his in-service stressors, but finds he does not have the medical expertise to render a competent opinion on this issue.  In this regard, he is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to render a competent opinion as to whether he has PTSD as a result of an in-service stressor, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71 (1994).  Thus, the Veteran's opinion on this issue carries little weight, and is outweighed by the findings to the contrary by the VA examiner, who is a medical professional that considered the Veteran's statements and the pertinent evidence of record and did not find such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation). 

In sum, because an in-service stressor has not been corroborated with supporting evidence, and because the preponderance of the evidence weighs against a relationship between the Veteran's PTSD and his reported in-service stressors, service connection for PTSD is not established.  See 38 C.F.R. § 3.304(f). 

Concerning the issue of whether the Veteran's current anxiety and depression are related to his in-service symptoms of nervousness and diagnosis of "extreme immaturity," the April 2013 VA examiner found against such a relationship given the amount of time that elapsed between service and the earliest documentation of depression in 1983.  The examiner also observed that the Veteran's current symptoms appeared related to recent situational stressors.  Indeed the Veteran reported at the examination that his anxiety resolved after service but then returned after his second wife passed away in the mid 1990's or over thirty years after his discharge from service in 1961.  

In addition to the April 2013 VA examiner's opinion, the period of over twenty years that elapsed between the Veteran's separation from service-at which time no psychiatric abnormality was noted on examination or reported by the Veteran-and the earliest documentation of depression in 1983 weighs against the nexus element.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303.  In this regard, a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, because anxiety and depression are not defined as chronic diseases under VA law, the Veteran's mere assertion of a continuity of symptomatology, without more, is not sufficient to support the claim, and is outweighed by the VA examiner's opinion against a relationship to service based on a clinical evaluation of the Veteran and a review of the medical history.  See Walker, 708 F.3d at 1336-37; 1338-1340 (finding that the claimant's allegation of a continuity of symptomatology ever since active service was not sufficient to support the claim under 38 C.F.R. § 3.303(b), as the claimed disorder was not among the chronic diseases listed in section 3.309(a)).  

Finally, the fact that the service treatment records are negative for diagnoses, treatment, complaints, or other indications of depression, and show that the Veteran was found to be psychiatrically normal at separation, further weighs against a relationship between his current diagnosed depression and his transient nervousness during active service decades earlier.  See 38 C.F.R. § 3.303(a). 

There are no opinions of record or other evidence supporting a relationship between the Veteran's depression and his period of service.  For the reasons discussed above, the Veteran's lay opinion on this issue is not competent and is outweighed by the April 2013 VA examiner's opinion.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; see also King, 700 F.3d at 1345. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, including PTSD and depression, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


